DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “the vent block element has an associated actuation formation”, and the claim also recites “preferably as an integral part thereof” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ford et el. (“Ford” hereinafter) (US PN 4,340,158).
Regarding claim 1, Ford discloses a pump dispenser (figure 1) comprising a pump and a container (item 10, figure 1) for liquid to be dispensed, the pump comprising: 
a pump body, mounted in the neck (item 12, figure 1) of the container, and a plunger (item 28, figure 1) reciprocable relative to the pump body to alter the volume of a pump chamber defined in the pump body and having an inlet (item 52, figure 1) and an outlet (through valve 36, figure 1); the outlet leading through an outlet passage (item 32, figure 1) to a discharge opening;  
an inlet valve (item 50, figure 1), to prevent reverse flow so that reciprocation of the plunger sequentially refills the pump chamber through the inlet and discharges the chamber contents through the outlet; the pump body comprising a cylinder body (item 18, figure 1) with a wall having an edge formation (item 22, figure 1) retained at the container neck, and a vent (item 58, figure 1) being provided in the cylinder body wall 
a vent block (item 60, figure 1) element disposed in the cylinder body adjacent the vent, and moveable between blocked (figure 1) and unblocked positions (figure 2) relative to the vent, and in which the vent block element engaged by the plunger selectively in a retracted position of the plunger, to position the vent block element towards or in the blocked position or the unblocked position. 
Regarding claim 2, Ford discloses that the vent block element has an associated actuating formation (item 76, figure 6), which is engaged by a corresponding actuating formation of the plunger (item 70, figure 6) selectively in a locked-down position of the plunger, whereby when the plunger is locked down the vent block element blocks the vent (figure 6); while in a relatively extended position of the plunger the vent block element is in the unblocked position (figure 2). 
Regarding claim 3, Ford discloses that the vent block element is annular, extending around the cylinder body (figures 1-3, column 6, lines 16-18). 
Regarding claims 4 and 5, Ford discloses that a plurality of vents (at least two vent openings 58, figure 1) are provided and circumferentially spaced, with a single vent block element controlling the plural vents, wherein the vents is one or more through-holes in the cylinder body wall (figure 1). 
Regarding claim 6, Ford discloses that movement of the vent block element between the blocked and unblocked positions is axial relative to the cylinder body (element 60 moves in relation movement of plunger 28, figures 1-3 and 6). 

Regarding claim 9, Ford discloses that the pump body defines a cylinder (item 18, figure 1) mounted fixedly to the container neck, with the cylinder recessed down into the container interior below the neck opening, the pump plunger carries a piston (item 40, figure 1) working in the cylinder, and reciprocates along a plunger axis in line with the neck axis, a pump spring (item 56, figure 1) urges the plunger towards its extended (outward or uppermost) position, and the outlet passage is defined within a stem of the plunger (figure 1). 
	 Regarding claim 14, Ford discloses a lock-down feature (items 24, 38, figure 1) is provided wherein the cylinder body and plunger have respective lock-down formations engageable with one another to lock the plunger in a fully-retracted position (collar 24 acts as an extension of cylinder 18 and comprises recessed portions which is engaged by a protrusion catch portion 32 of the head 34 which is an extension of the plunger 28 to lock the assembly down, figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ford (US PN 4,340,158).
Regarding claim 11, Ford teaches the pump dispenser as discussed in detail above but does not explicitly teach a dose side of 0.5 to 3 ml or 1.4 ml and also does no teach that diameter of the container neck being less than 36 mm or 40 mm. 
However, such values for dosage and dimensions are common and well-known in the art.
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have formed the invention of Ford such that the dose size is 0.5 ml, 1.4, ml or up to 3 ml or any other suitable value along with a suitable value for the container neck diameter since these properties depend on the desired needs of a pump dispenser and the outcome desired by a person of ordinary skill in the art. Furthermore, such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art (See MPEP § 2144.04 (IV)). Also, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (See MPEP § 2144.05 (I)).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ford (US PN 4,340,158) in view of DeJonge (US PN 6,443,331).
Regarding claim 8, Ford teaches that the movement of the vent block element between the blocked and unblocked positions is axial relative to the cylinder body 
DeJonge teaches another pump dispenser comprising a vent portion (item 30, figure 1) in a cylinder and a vent blocking associated with a plunger (item 19, figure 1) where the rotational movement of the plunger relative to the cylinder locks down the plunger in retracted position to block the vent (column 2, lines 43-53).
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Ford as taught by DeJonge where the locking down operation is performed by rotating the plunger to move it to its retracted position and also block the vent in the locked down position. This works as well as the axial locking down operation as contemplated by Ford and does not change the mode of operation or the resultant assembly that is locked down to prevent inadvertent dispensing of the foam during transport and storage. 

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following documents disclose subject matter related to dispensing pumps with vents but without vent blocking mechanisms (unclaimed subject matter): US PN 3,237,571, US PN 4,0978,865, US PN 4,524,888, US PN 5,016,780, and US PG PUB 2002/0056730. The following prior arts disclose subject matter with vent blocking mechanisms: US PN 5,405,057, US PN 5,524,793, and US PN 8,827,121.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324.  The examiner can normally be reached on Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Vishal Pancholi/Primary Examiner, Art Unit 3754